Title: To George Washington from Henry Knox, 13 July 1793
From: Knox, Henry
To: Washington, George



Sir,
 War department July 13th 1793

I have the honor to submit the enclosed letter from James Ore to the Governor of Virginia and transmitted by Lieutenant Governor Wood to me. I have shown it to Governor Blount who while he exceedingly laments the event, has no doubt of the authenticity of the letter knowing the hand Writing and person of James Ore. I have expected the Governor to consider of the measures proper to be pursued on this disagreeable affair and to let me have the result in Writing, which shall be submitted.
I have the honor to be with the greatest respect your obedient Servant

H. Knox

